Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the remarks and amendments dated 6/30/2021. Claims 8-20, as amended on 6/30/2021 are currently pending and have been fully considered below.
Claims 8-20 are not able to be rejected by the prior art.
Election/Restrictions
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020 of claims 8-20.
Newly submitted claims 21-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a system that is distinct from the system of claims 8-14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 8-20 are rejected under 35 U.S.C. § 101. The claimed invention is 
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  RecogniCorp, LLC v. Nintendo Co., Ltd., 885 F.3d 1322, 1327 (Fed. Cir. 2017).  Importantly, “[w]e [] assume that the techniques claimed are ‘[g]oundbreaking, innovative, or even brilliant,’ but that is not enough for eligibility.”  SAP Inc. v. InvestPic, LLC, Appeal No. 2017-2081 (Fed. Cir. 2018) citing Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 *2013). 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 
Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not integrate the abstract idea to a practical application because they merely apply user interfaces to the abstract idea. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.

The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
A system comprising:
one or more memories storing computer-executable instructions; and 
one or more hardware processors to execute the computer-executable instructions to:
access one or more of: a purchase communication associated with an electronic mail account, website data associated with one or more sellers of items, or sale data associated with one or more point of sale systems; 
determine, based on data associated with the one or more of the purchase communication, website data, or sale data purchase history data associated with a first user account, wherein the purchase history data is indicative of a plurality of purchases associated with the first user account, and wherein a first purchase of the plurality of purchases is associated with a first item from a first seller and a second purchase of the plurality of purchases is associated with a second item from a second seller that differs from the first seller; 
determine, based on the purchase history data, one or more first characteristics for at least a subset of a plurality of items associated with the plurality of purchases; 
determine, based on item data from one or more seller devices associated with one or more of the first seller or the second seller, one or more second characteristics for the at least a subset of the plurality of items;
first user interface that presents the at least a subset of the plurality of items the one or more first characteristics and the one or more second characteristics, wherein the first user interface arranges the at least a subset of the plurality of items based on the one or more first characteristics and the one or more second characteristics; 
provide the first user interface data to a first user device associated with the first user account; 
receive user input selecting at least one item of the plurality of items; 
determine a subset of the one or more first characteristics and the one or more second characteristics that correspond to the at least one item;
based on the user input, determine second user interface data for generation of a second user interface that presents the at least one item and the subset of the one or more first characteristics and the one or more second characteristics; and
provide the second user interface data to a second user device associated with a second user account.

The claims 8-20 do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the memories, processors, user interfaces and devices are merely performing routine functions.

Significantly More Analysis
“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
Additional Element 1 – The “one or more memories”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;) (see: MPEP, 2106.05(d)(iv)).
Additional Element 2 – The “one or more processors”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), (see: MPEP, 2106.05(d)(I)). 

Additional Element 3 – The “user devices”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and (see: MPEP, 2106.05(a)). 

Additional Element 4 – The “user interfaces”, as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions related to receiving or transmitting data (Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).), (see: MPEP, 2106.05(a)). 
Viewing the limitations as a combination, the claim simply presents information based on purchase histories, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. 
Applicant argues (Remarks Pages 17-20) that,
In the pending action, the Office rejects claims 8-20 under 35 U.S.C. § 101 as allegedly being directed to a judicial exception without significantly more. (Office Action, pp. 3-12.) Applicant submits that the amendments made herein render moot the § 101 rejections, and requests that the Office remove the pending rejections for at least the reasons described below. 
Applicant notes that claims that address an internet-centric problem necessarily rooted in computer technology, including claims that relate to presentation of user interfaces, may be patent-eligible under 35 U.S.C. § 101 as long as the claims amount to more than the mere application of an abstract idea on the Internet. (See DDR Holdings, LLC. V. Hotels.com et al., 773 F.3d 1245 (Fed. Cir. 2014) and USPTO Subject Matter Eligibility Guidance, Example 2.) 
For example, in DDR, a claim that describes storing "visually perceptible elements" of a host website, identifying the host upon activation of a link by a website visitor, and 
In a similar manner, the claims of the current application relate to systems and methods in which a user interface that may present information regarding items, and in some cases may be used to initiate purchase transactions or acquire additional information regarding the items, may be generated based on a combination of information determined from purchase history data for a user account, item data from a seller, and user input from a user associated with the user account. For example, purchase history data indicative of items purchased by a user may be determined from a variety of sources, such as a communication associated with an electronic mail account, website data associated with a seller website, sale data associated with a point of sale, and so forth. (See, e.g., Specification 23 and FIGS. 1-2.) Use of computer technology toLindauer Law, PLLC 17 of 25 Serial No: 16/399,749 
Atty Docket No.: 465-7001 
determine purchase history data from sources of electronic information, such as by differentiating electronic mail that includes information regarding a purchase from other electronic mail, constitutes a solution rooted in computer technology that solves the internet- centric problem of determining user purchase histories from bodies of data, which may be associated with various sources. 
Additionally, while the purchase history data may indicate certain characteristics of purchased items, in some cases, other information regarding characteristics of purchased items may be determined from item data, which may be accessed on a seller website or other seller device, or received from the seller website or seller device. (See, e.g., Specification, 13-14 and 34-35.) For example, a confirmation e-mail from a seller website describing the purchase of an item may include certain characteristics of the item, such as a name or price, but may not necessarily include other characteristics, such as an image of the item, which may be accessed from a seller website. Use of computer technology to determine characteristics of purchased items from sources of electronic information also constitutes a solution rooted in computer technology that solves the internet-centric problem of determining purchase histories from multiple bodies of data. 

Lindauer Law, PLLC 18 of 25 Serial No: 16/399,749 Atty Docket No.: 465-7001 
Claim 15 recites, in part, "accessing a first source of data indicative of one or more purchases of one or more items associated with a first user account", "accessing a second source of data indicative of the one or more purchases", "determining first purchase history data associated with the first user account, based on the data indicative of the one or more purchases of the one or more items from the first source and the second source", and "determining, based on the first purchase history data, one or more first characteristics for the one or more items". 
For reasons similar to those expressed in DDR and Example 2 of the USPTO Subject Matter Eligibility Guidance, at least these elements of claims 8 and 15 amount to significantly more than the alleged abstract idea. At least the elements of claims 8 and 15 described above relate to use of computer technology to determine purchase history data and characteristics of purchased items from multiple sources of electronic information, which is a problem that specifically arises in the realm of computer networks. 
Additionally, in the systems and methods described in claims 8 and 15, the determined purchase history data may be used to generate a first user interface that may be presented to a first user (e.g., the user that purchased the items indicated in the purchase history data), and the user may select a subset of those items to be included in a second user interface for presentation to other users. (See, e.g., Specification, 16, 52-54, and FIGS. 4 and 7-10.) In some cases, the information presented in the user interfaces may be organized based on the determined characteristics of the items and relationships between different users. Additionally, in some cases, images of items may be modified to provide the user interfaces with a uniform aesthetic and functional appearance, such as by  Specification, 15, 17, 20, 58-62, and FIG. 5.) In some cases, selected colors may also indicate item characteristics, such as categories, purchase dates, prices, and so forth. (See, e.g., Specification, 15.) Similar to DDR, the claimed user interfaces may therefore retain selected "look and feel" characteristics and may enable users to acquire information regarding items without navigating away from the presented user interfaces. 
For example, claim 8 recites, in part, computer-executable instructions to "determine first user interface data for generation of a first user interface that presents the at least a subset of uer Law, PLLC 19 of 25 Serial No: 16/399,749 Atty Docket No.: 465-7001the plurality of items, the one or more first characteristics, and the one or more second characteristics, wherein the first user interface arranges the at least a subset of the plurality of items based on the one or more first characteristics and the one or more second characteristics" "provide the first user interface data to a first user device associated with the first user account", "receive user input selecting at least one item of the plurality of items", "determine a subset of the one or more first characteristics and the one or more second characteristics that correspond to the at least one item", "based on the user input, determine second user interface data for generation of a second user interface that presents the at least one item and the subset of the one or more first characteristics and the one or more second characteristics", and "provide the second user interface data to a second user device associated with a second user account." 
Claim 15 recites, in part, "generating first user interface data indicative of the one or more items and the one or more first characteristics", "receiving user input indicative of a first subset of the one or more items", "generating second user interface data indicative of the first subset of the one or more items", "determining a relationship between the first user account and a second user account", and "providing the second user interface data to a user device associated with the second user account". 
For reasons similar to those expressed in DDR and Example 2 of the USPTO Subject Matter Eligibility Guidance, at least these elements of claims 8 and 15 amount to significantly more than the alleged abstract idea. At least the elements of claims 8 and 15 described above relate to use of computer technology to enable users to acquire information regarding items from multiple sources of data, while presenting the data in user interfaces having selected arrangements, colors, or other characteristics similar to the "look and feel elements from the host website" described in DDR. 
For at least these reasons, Applicant submits that claims 8 and 15 are patent-eligible, and the withdrawal of the rejection under 35 U.S.C. § 101 is respectfully requested. 
Claims 9-14 each ultimately depend from independent claim 8. Claims 16-20 each ultimately depend from independent claim 15. Accordingly, each of the dependent claims 

However, applicant’s specification in [0002] states that “Purchase history information associated with individuals may be used for a wide variety of purposes, including predictive and advertisement purposes.” The invention is directed to using purchase history data to advertise, aggregate and display information. This concept existed long before the advent of the computer and although it uses computer technology to implement, the concept, it is not inextricably tied to computer technology. However, in DDR Holdings, the claims were inextricably tied to computer technology because there was no real world analog of nesting computer windows in a graphical user interface. Therefore, the examiner respectfully disagrees that the claims are analogous to DDR Holdings, and that they are eligible under 35 U.S.C. § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”